United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.O., Appellant
and
CORPORATION FOR NATIONAL &
COMMUNITY SERVICE, OFFICE OF
PROCUREMENT SERVICES, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Michael D.J. Eisenberg, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2088
Issued: May 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2008 appellant, through her representative, filed a timely appeal from the
September 10, 2007 and April 21, 2008 merit decisions of the Office of Workers’ Compensation
Programs, which denied her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant’s February 15, 2007 low back injury arose in the course of
employment.
FACTUAL HISTORY
On or about March 5, 2007 appellant, then a 43-year-old purchasing agent, filed a claim
alleging that she sustained a low back injury in the performance of duty: “On Thursday,

February 15, 2007, Ms. Marilyn Brooks and I left the building to go to lunch. While walking on
the sidewalk in front of the building, I slipped on a sheet of ice.”
The employer advised that it did not own, operate or control the sidewalk in front of its
building.1 The employer added that appellant had left the building to go to lunch and was not
engaged in official duties that required her to be off the premises at the time of her injury, nor
was she performing an activity considered incidental to her assignments. Appellant simply
slipped on the ice during her lunch break.
In a decision dated September 10, 2007, the Office denied appellant’s claim for
compensation on the grounds that her injury did not occur in the performance of duty. It found
that appellant slipped on public property and accepted the same hazards of travel as any
individual using public property.
Appellant, through an attorney, requested reconsideration. She argued that she was
within a few feet of the employer’s premises, on the sidewalk directly in front of the building.
Appellant noted that the sidewalk was the only means of ingress and egress to the building. She
argued that premises rule should apply.
In a decision dated April 21, 2008, the Office reviewed the merits of appellant’s case and
denied modification of its prior decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2 The
phrase “sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, “arising out of and in the
course of performance.”3 “In the course of employment” relates to the elements of time, place
and work activity. To arise in the course of employment, an injury must occur at a time when
the employee may reasonably be said to be engaged in her employer’s business, at a place where
she may reasonably be expected to be in connection with her employment, and while she was
reasonably fulfilling the duties of her employment or engaged in doing something incidental
thereto.4
As to an employee having fixed hours and a fixed place of work, an injury occurring on
the premises while the employee is going to and from work before or after working hours or at
lunch time is compensable, but if the injury occurs off the premises, it is not compensable,
1

The employer also advised that the sidewalk was not the building’s property.

2

5 U.S.C. § 8102(a).

3

This construction makes the statute actively effective in those situations generally recognized as properly within
the scope of workers’ compensation law. Bernard D. Blum, 1 ECAB 1 (1947).
4

See Eugene G. Chin, 39 ECAB 598 (1988); Clayton Varner, 37 ECAB 248 (1985); Thelma B. Barenkamp
(Joseph L. Barenkamp), 5 ECAB 228 (1952).

2

subject to certain exceptions. Underlying some of these exceptions is the principle that course of
employment should extend to any injury that occurred at a point where the employee was within
the range of dangers associated with the employment.5 The most common ground of extension is
that the off-premises point at which the injury occurred lies on the only route, or at least on the
normal route, which employees must traverse to reach the premises, and that therefore the special
hazards of that route become the hazards of the employment.6 This exception contains two
components. The first is the presence of a special hazard at the particular off-premises point.
The second is the close association of the access route with the premises, so far as going and
coming are concerned.7
The Board has generally held that conditions caused by weather, including snow, ice and
rain, are not special hazards. Rather they are dangers inherent to the commuting public.8
ANALYSIS
Appellant was not a traveling employee. As a purchasing agent, she had fixed hours and
a fixed place of work. After leaving her building to go to lunch, appellant slipped and fell on a
public sidewalk. Even if this public sidewalk were the customary means of access to the
employing establishment for its employees, this does not alter the public nature of the sidewalk
or render it a part of the employing establishment’s premises.9 So appellant’s injury does not fall
within the premises rule.
Further, appellant’s injury does not fall within the exception for proximity. She argued
that she was within a few feet of the employer’s premises, and that the sidewalk was the only
means of ingress and egress to the building. But the hazard that caused appellant’s injury, ice or
snow on a public sidewalk, is a hazard commonly faced by pedestrians in Washington, DC,
during the winter.10 So there was no special hazard at that particular off-premises point.
The Board finds that appellant’s February 15, 2007 injury did not arise in the course of
employment. It occurred during lunch, not at a time when she may reasonably be said to be
engaged in her employer’s business. It occurred on a public sidewalk, not at a place where
appellant may reasonably be expected to be in connection with her employment. So the two
overt physical indicia of work connection are not established. While having lunch may be
considered incidental to one’s employment under the personal comfort doctrine,11 the premises

5

Jimmie Brooks, 54 ECAB 248 (2002); Syed M. Jawaid, 49 ECAB 627 (1998).

6

1 ARTHUR & LEX LARSON, THE LAW OF WORKERS’ COMPENSATION § 13.01(3) (2006).

7

Id. at § 13.01(3)(b).

8

See Denise A. Curry, 51 ECAB 158 (1991); Syed M. Jawaid, 49 ECAB 627 (1998).

9

Sallie B. Wynecoff, 39 ECAB 186 (1987).

10

See Melvin Silver, 45 ECAB 677 (1994).

11

See Nancy E. Barron, 36 ECAB 428 (1985) (employee broke a tooth while eating breakfast at her desk).

3

rule explicitly excludes off-premises lunches from course of employment. The Board will
therefore affirm the Office decisions denying appellant’s claim for benefits.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
February 15, 2007 low back injury arose in the course of employment.
ORDER
IT IS HEREBY ORDERED THAT the April 21, 2008 and September 10, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 18, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

